The mere fact that respondent is no longer an employer does not determine the question as to whether he is presently entitled to the return of the $500 deposit. That will depend on how the agreement is interpreted. In view of the broad arbitration clause, that question, together with any incidental questions arising after the making of the contract, must be decided by the arbitrators. (Matter of Lipman [Haeuser Shellac Co.], 289 N. Y. 76.) Order unanimously reversed on the law, with $20 costs and disbursements to the appellant, and the motion for stay of the Municipal Court action granted. Concur—Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.